Exhibit 10.1

 

FORM OF PHH CORPORATION

 

RESTRICTED STOCK UNIT AWARD

PURSUANT TO THE PHH CORPORATION

2014 EQUITY AND INCENTIVE PLAN

 

THIS AWARD (including the related Terms and Conditions) is made as of the Grant
Date by PHH CORPORATION (the “Company”) to [NAME] (the “Participant”) subject to
acceptance by the Participant.

 

Upon and subject to the provisions of the Plan and the Terms and Conditions
attached hereto and incorporated herein by reference as part of this Award, the
Company hereby awards as of the Grant Date to the Participant, the Restricted
Stock Units.  Underlined and capitalized terms in Paragraphs A through E below
shall have the meanings there ascribed to them therein or in the Plan.

 

A.                                 Grant Date:  [__________], 2015.

 

B.                                  Plan Under Which Granted:  PHH Corporation
2014 Equity and Incentive Plan (the “Plan”).

 

C.                                  Restricted Stock Units:  The number of
Restricted Stock Units subject to the Award shall be [__________].  Each
Restricted Stock Unit represents the Company’s unfunded and unsecured obligation
to issue one share of the Company’s common stock (“Stock”) in accordance with
this Award, subject to the terms of this Award and the Plan.

 

D.                                 Dividend Equivalents:   Each Restricted Stock
Unit shall accrue Dividend Equivalents equal to the dividends per share paid on
one share of Stock to a shareholder of record on or after the Grant Date.
Dividend Equivalents will vest and be settled as provided in Schedule 1 attached
hereto.

 

E.                                   Vesting Schedule:        The Restricted
Stock Units shall vest, if at all, in accordance with Schedule 1 attached
hereto.  Restricted Stock Units that become vested in accordance with Schedule 1
are “Vested Stock Units.”

 

F.                                    Settlement of Vested Stock Units:  Subject
to the attached Terms and Conditions, shares of Stock or cash, as applicable,
attributable to the applicable Vested Stock Units are to be settled on a date
selected by the Company that is no later than sixty (60) days following the date
specified in Schedule 1  (each a “Distribution Date”).

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Award as
of the Grant Date set forth above.

 

PARTICIPANT:

 

PHH CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Signature of Participant

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS TO THE

PHH CORPORATION

RESTRICTED STOCK UNIT AWARD

 

1.            Settlement and Delivery of Vested Stock Units.

 

(a)          On the applicable Distribution Date, except as set forth in
Section 1(b), the Company shall issue and deliver a share certificate, or make
or caused to be made an appropriate entry on the books of the Company or of a
duly authorized transfer agent of the Company, representing the number of shares
of Stock attributable to Vested Stock Units to the Participant in settlement of
the Participant’s rights under this Award.

 

(b)          Notwithstanding subsection (a), the Vested Stock Units shall be
settled in cash to the extent Vested Stock Units vest due to the Participant’s
death, Disability, or Separation from Service, as provided in the Vesting
Schedule.  Unless another date is specified by the Committee, the value of the
cash payment to be made in settlement of the Vested Stock Units will be
determined on the earliest to occur of the date of the Participant’s death,
Disability, or Separation from Service, or a Change in Control.  Notwithstanding
the foregoing, the Committee may, in its sole discretion, have the Company
settle the Vested Stock Units described under this subsection (b), in whole or
in part, in Stock in accordance with subsection (a).

 

(c)          The Company shall not be required to issue fractional shares (or
cash in lieu of fractional shares) upon the settlement of the Award.

 

(d)          Notwithstanding anything in the Plan, the Award, or any other
agreement (written or oral) to the contrary, if Participant is a “specified
employee” (within the meaning of Code Section 409A) on the date of Separation
from Service, then any payment made or settlement occurring with respect to such
Separation from Service under this Award will be delayed to the extent necessary
to comply with Section 409A(a)(2)(B)(i) of the Code, and the applicable cash or
stock will be paid or settled to Participant during the five-day period
commencing on the earlier of: (i) the expiration of the six-month period
measured from the date of Participant’s Separation from Service, or (ii) the
date of Participant’s death.  Upon the expiration of the applicable six-month
period under Section 409A(a)(2)(B)(i) of the Code (or, if earlier, the date of
the Participant’s death), all cash or stock deferred pursuant to this paragraph
will be paid or delivered to Participant (or Participant’s estate, in the event
of Participant’s death) in a lump sum.  Any remaining payments and settlements
under the Award will occur as otherwise provided in the Award.

 

2.            Tax Withholding. The Participant agrees to have the actual number
of shares of Stock to be received in settlement of the Vested Stock Units
reduced by the number of whole shares of Stock which, when multiplied by the
Fair Market Value of the Stock on the applicable Distribution Date, is
sufficient to satisfy the minimum amount of the required tax withholding
obligations imposed on the Company on the applicable Distribution Date.  To the
extent the Vested Stock Units or Dividend Equivalents are settled in cash, the
cash payment will be reduced by any applicable withholding.

 

3.            Rights as Shareholder.  Until Stock received in settlement of the
Vested Stock Units are issued to the Participant, the Participant shall have no
rights as a shareholder with respect to the either Restricted Stock Units or
Vested Stock Units.  Except as otherwise provided in Section 7 hereof and
Section 5.2 of the Plan, the Company shall make no adjustment for any dividends
or distributions or other

 

2

--------------------------------------------------------------------------------


 

rights on or with respect to shares of Stock issued in settlement of the Vested
Stock Units for which the record date is prior to the issuance of that stock
certificate.

 

4.            Special Limitations.  If a registration statement is not in effect
under the Securities Act of 1933 or any applicable state securities law with
respect to shares of Stock otherwise deliverable under this Award, the
Participant (a) shall deliver to the Company, prior to the delivery of Stock
pursuant to the settlement of the Vested Stock Units, such information,
representations and warranties as the Company may reasonably request in order
for the Company to be able to satisfy itself that the shares of Stock are being
acquired in accordance with the terms of an applicable exemption from the
securities registration requirements of applicable federal and state securities
laws and (b) shall agree that the shares of Stock so acquired will not be
disposed of except pursuant to an effective registration statement, unless the
Company shall have received an opinion of counsel that such disposition is
exempt from such requirement under the Securities Act of 1933 and any applicable
state securities law.

 

5.            Restrictions on Transfer.  Except for the transfer by bequest or
inheritance, the Participant shall not have the right to make or permit to exist
any transfer or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to any Restricted Stock Units (including, without limitation,
Vested Stock Units) or Dividend Equivalents.  Any such disposition not made in
accordance with this Award shall be deemed null and void.  Any permitted
transferee under this Section shall be bound by the terms of this Award.

 

6.            Legends on Shares.  The Company may at any time place legends
referencing any applicable federal, state or foreign securities law restrictions
on all certificates representing shares of Stock issued pursuant to this Award. 
The Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to this
Award in the possession of the Participant to carry out the provisions of this
Section.

 

7.            Change in Capitalization.

 

(a)          The number and kind of shares of Stock subject to the Restricted
Stock Units (including, without limitation, Vested Stock Units) shall be
proportionately adjusted for nonreciprocal transactions between the Company and
the holders of capital stock of the Company that cause the per share value of
the shares of Stock referenced by the Restricted Stock Units to change, such as
a stock dividend, stock split, spinoff, rights offering, or recapitalization
through a large, nonrecurring cash dividend or distribution (each, an “Equity
Restructuring”).

 

(b)          In the event of a merger, consolidation, reorganization,
extraordinary dividend, sale of substantially all of the Company’s assets, other
change in capital structure of the Company, tender offer for shares of Stock, or
a Change in Control of the Company, that in each case does not constitute an
Equity Restructuring, the Committee may make such adjustments with respect to
the Restricted Stock Units and take such action as it deems necessary or
appropriate, including, without limitation, adjusting the number of Restricted
Stock Units, making a corresponding adjustment in the number of shares subject
to the Restricted Stock Units, substituting a new award to replace the Award,
removing restrictions on outstanding Awards, accelerating the termination of the
Award or terminating the Award in exchange for the cash value determined in good
faith by the Committee of the of Restricted Stock Units, as the Committee may
determine. Any determination made by the Committee will be final and binding on
the Participant.

 

3

--------------------------------------------------------------------------------


 

(c)          No fractional shares shall be created in making any adjustment
pursuant to this Section 7.  Instead, any adjustment pursuant to this Section 7
that would otherwise result in a fractional Restricted Stock Unit or share of
Stock becoming subject to the Award shall be further adjusted to round down the
numbers of Restricted Stock Units to the next lowest Restricted Stock Unit or
share of Stock, as applicable.

 

(d)          All determinations and adjustments made by the Committee pursuant
to this Section will be final and binding on the Participant. Any action taken
by the Committee need not treat all recipients of equity incentives equally.

 

(e)          The existence of the Plan and the Award shall not affect the right
or power of the Company to make or authorize any adjustment, reclassification,
reorganization or other change in its capital or business structure, any merger
or consolidation of the Company, any issue of debt or equity securities having
preferences or priorities as to the Stock or the rights thereof, the dissolution
or liquidation of the Company, any sale or transfer of all or part of its
business or assets, or any other corporate act or proceeding.

 

8.            Clawback.  Notwithstanding anything herein to the contrary, this
Award and any Stock issued or cash paid pursuant to this Award is expressly
subject to any “clawback policy” now or hereafter adopted by the Board of
Directors or its designee, as may be amended from time to time, or any
recoupment permitted or required by law.

 

In addition, until such time subsequent to the Grant Date that the Company
adopts a “clawback policy” that is applicable to the Participant that expressly
supersedes this paragraph, this Award shall be forfeited and the Participant
shall be obligated to return to the Company any shares or repay any cash
previously issued under this Award or a cash payment equal to the value of the
shares at the time such shares were sold or transferred, if the Committee
determines in good faith (a) that the Participant has violated the terms of any
non-competition, non-solicitation, non-disclosure, or other restrictive covenant
agreement with the Company and/or one or more of its Affiliates or (b) that,
within three (3) years of the date the Award is settled, the Participant
(i) experiences a termination of employment for Cause, or the Committee
determines after employment termination that the Participant’s employment could
have been terminated for Cause, (ii) engaged in conduct that causes material
financial or reputational harm to the Company or Affiliates, (iii) provided
materially inaccurate information related to publicly reported financial
statements of the Company and its Affiliates, (iv) improperly, or with gross
negligence, failed to identify, assess or report risks material to the Company
or its Affiliates that were within the scope of the Participant’s responsibility
and of which the Participant was aware or should have been aware based on facts
reasonably available to the Participant, or (v) violated the Company’s Code of
Business Ethics and Conduct, is under investigation for a regulatory matter due
to gross negligence or willful misconduct in the performance of the
Participant’s duties for the Company and its Affiliates, or otherwise engaged in
gross misconduct with respect to the Company and its Affiliates.

 

9.            Compliance with Employee Share Ownership and Retention Policy. 
Except as provided in the PHH Corporation Non-Employee Director and Employee
Share Ownership and Retention Policy amended September 2, 2014, as amended or
superseded from time to time (the “Policy”), the Participant may not divest
shares of stock received under the Award until the ownership requirements of the
Policy have been met.

 

10.         Section 409A.  This Award is intended to comply with, or otherwise
be exempt from, Section 409A of the Code, as applicable.  This Award shall be
administered, interpreted, and construed in a manner consistent with such Code
section.  Should any provision of this Award be found not to comply

 

4

--------------------------------------------------------------------------------


 

with, or otherwise be exempt from, the provisions of Section 409A of the Code,
it shall be modified and given effect, in the sole discretion of the Committee
and without requiring the Participant’s consent, in such manner as the Committee
determines to be necessary or appropriate to comply with, or to effectuate an
exemption from, Section 409A of the Code.  No acceleration of payment or
settlement may be made except as permitted under Code Section 409A.

 

11.         Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of Maryland; provided, however, no
shares of Stock shall be issued except, in the reasonable judgment of the Board
of Directors, in compliance with exemptions under applicable state securities
laws of the state in which Participant resides, and/or any other applicable
securities laws.

 

12.         Successors.  This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.

 

13.         Notice.  Except as otherwise specified herein, all notices and other
communications required or permitted under this Award shall be in writing and,
if mailed by prepaid first-class mail or certified mail, return receipt
requested, shall be deemed to have been received on the earlier of the date
shown on the receipt or three (3) business days after the postmarked date
thereof.  In addition, notices hereunder may be delivered by hand, facsimile
transmission or overnight courier, in which event the notice shall be deemed
effective when delivered or transmitted.  All notices and other communications
under this Award shall be given to the parties hereto at the following
addresses:  to the Company (attention of the General Counsel), at the principal
office of the Company or at any other address as the Company, by notice to
Participant, may designate in writing from time to time; and to Participant, at
Participant’s address as shown on the records of the Company, or at any other
address as Participant, by notice to the Company, may designate in writing from
time to time.

 

14.         Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

 

15.         Entire Agreement.  Subject to the terms and conditions of the Plan,
this Award expresses the entire understanding and agreement of the parties with
respect to the subject matter.  The Committee shall have full and conclusive
authority to interpret the Award and to make all other determinations necessary
or advisable for the proper administration of the arrangement reflected by this
Award.  The Committee’s interpretations and determinations in this regard shall
be final and binding on the Participant.

 

16.         Headings.  Paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Award.

 

17.         Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

 

18.         No Right to Continued Service.  Neither this Award nor the issuance
of the Restricted Stock Units hereunder shall be construed as giving Participant
the right to continued service with the Company or any Affiliate.

 

5

--------------------------------------------------------------------------------


 

19.         Definitions.  Except as provided below, all capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan. 
The following capitalized terms shall have the following meanings:

 

(a)          “Cause” means any one of the following: (1) a material failure of
the Participant to substantially perform the Participant’s duties with the
Company or its Affiliates (other than failure resulting from incapacity due to
physical or mental illness); (2) any act of fraud, misappropriation, dishonesty,
embezzlement or similar conduct against, or relating to the assets of, the
Company or its Affiliates; (3) conviction (or plea of nolo contendere) of a
felony or any crime involving moral turpitude; (4) repeated instances of
negligence in the performance of the Participant’s job or any instance of gross
negligence in the performance of the Participant’s duties as an employee of the
Company or one of its Affiliates; (5) any breach by the Participant of any
fiduciary obligation owed to the Company or any Affiliate or any material
element of the Company’s Code of Business Ethics and Conduct or other applicable
workplace policies; or (6) failure by the Participant to perform Participant’s
job duties for the Company or any Affiliate to the best of Participant’s ability
and in accordance with reasonable instructions and directions from the Board of
Directors or its designee, and the reasonable workplace policies and procedures
established by the Company or any Affiliate, as applicable, from time to time.

 

(b)          “Disability” means the Participant is (1) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (2) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company and its Affiliates. The determination of Disability will be made in
accordance with the definition of “disability” under Code Section 409A.

 

(c)          “Dividend Equivalent” means a credit to the Participant’s book of
accounts with respect to each Restricted Stock Units outstanding under this
Award equal to the amount of each dividend paid on the Stock, other than with
respect to a large, nonrecurring cash dividend or distribution subject to the
adjustment rules in Section 7 of this Agreement. Dividend Equivalent credits are
made on the date of each payment of a dividend. Dividends paid on cash shall be
credited as a dollar amounts and no earnings shall accrue or be payable on such
Dividend Equivalents prior to settlement of such Dividend Equivalents by payment
to the Participant as provided in the Award.

 

(d)          “Good Reason” means any one of the following (i) a material
diminution in Participant’s base compensation (from the amount in effect on the
date of the Change in Control); (ii) a material diminution in authority, duties,
or responsibilities of Participant; (iii) a material diminution in the budget
over which Participant retains authority; (iv) a material change in the
geographic location at which Participant is required to perform services; and
(v) any other action or inaction that constitutes a material breach of this
Award; provided, however, that for the Participant to be able to resign for
“Good Reason,” the Participant must give the Company notice of the above
conditions within 90 days after the condition first exists, the Company must not
have not remedied the condition within 30 days after receiving written notice,
and the Participant must resign within 60 days after the Company’s failure to
remedy.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 1

PHH CORPORATION

2014 EQUITY AND INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

 

Vesting Schedule

 

I.                                       Provided that the Participant remains
in continuous service of the Company or any Affiliate through the applicable
last day of the Vesting Period described in this Part I, the Restricted Stock
Units shall become Vested Stock Units in accordance with the following Vesting
Schedule and be settled on the applicable Distribution Date:

 

Vesting Period

 

Portion of total Restricted Stock Units

which become Vested Stock Units

 

 

 

From the Grant Date through the First Anniversary of the Grant Date

 

1/3rd

From the First Anniversary of the Grant Date through the Second Anniversary of
the Grant Date

 

1/3rd

From the Second Anniversary of the Grant Date through the Third Anniversary of
the Grant Date

 

1/3rd

 

II.                                  Notwithstanding Part I, upon the
Participant’s Separation from Service due to (i) a termination of employment by
the Company and its Service Recipient Affiliates without Cause or (ii) the
voluntary resignation of the Participant from the Company and its Service
Recipient Affiliates on or after attainment of age 65 (“Retirement”), in each
case prior to the last day of the final Vesting Period above, the portion of the
Restricted Stock Units which may become Vested Stock Units for the Vesting
Period in which the Separation from Service occurs and any Vesting Period
thereafter, as applicable, will be equal to the total Restricted Stock Units
that would vest for the applicable Vesting Period multiplied by a fraction where
the numerator is the number of calendar days from and including the Grant Date
through and including the effective date of the Separation from Service and the
denominator is the total number of calendar days from and including the Grant
Date through and including the last of the final Vesting Period.  Such Vested
Stock Units will be settled on the applicable Distribution Date following the
applicable Vesting Period.

 

Notwithstanding the preceding paragraph, the Participant’s transfer to a
Non-Service Recipient Affiliate prior to the occurrence of a Change in Control
will not be deemed a termination of employment without Cause or a Retirement for
purposes of this Part II.  Instead, the Participant will continue to be
considered employed for purposes of the vesting provisions of this Award during
the period the Participant is employed by such Non-Service Recipient Affiliate.

 

In addition, if a Change in Control occurs before the last of the final Vesting
Period after a transfer of the Participant to a Non-Service Recipient Affiliate
and while the Participant is employed by the Non-Service Recipient Affiliate
(and not employed by the Company or a Service-Recipient Affiliate),  the
settlement of the then remaining unvested Restricted Stock Units will be
accelerated and they will be settled as soon as practicable after the Change in
Control.  Notwithstanding the foregoing, in the event the Participant

 

Schedule 1- Page 1

--------------------------------------------------------------------------------


 

violates any non-competition, non-solicitation, non-disclosure, or other
restrictive covenant agreement with the Company or its Affiliates prior to the
Distribution Date or Change in Control, then the Participant shall not be vested
in any portion of the Award and the entire Award will be forfeited.

 

III.                             Notwithstanding Parts I and II, all remaining
Restricted Stock Units will become Vested Stock Units and, subject to the other
terms of this Award, shall be settled upon:

 

(A)                           the Participant’s Separation from Service that
occurs within two years following the occurrence of a Change in Control and
during the Participant’s service with the Company and its Service Recipient
Affiliates due to one of the following:

 

(1)                              a termination of employment by the Company and
its Service Recipient Affiliates without Cause; or

 

(2)                              resignation by the Participant from the Company
and its Service Recipient Affiliates for Good Reason; or

 

(3)                              the Participant’s Retirement.

 

(B)                            the Participant’s death or Disability during the
Participant’s service with the Company and its Affiliates.

 

IV.                            For the purposes of Part II and Part III, above,
“Service Recipient Affiliate” shall mean an Affiliate that, together with the
Company, would constitute the “service recipient” within the meaning of Code
Section 409A and “Non-Service Recipient Affiliate” shall mean an Affiliate that
is not a Service Recipient Affiliate.

 

V.                                 The Participant must be employed by the
Company or an Affiliate and must not have incurred a Separation from Service on
the date an applicable dividend is paid to be entitled to Dividend Equivalents
in respect of that dividend. Dividend Equivalents accrued with respect to a
Restricted Stock Unit will be paid to the Participant on the Distribution Date
for such Restricted Stock Unit.

 

VI.                            Except as otherwise provided in this Vesting
Schedule, any portion of the Restricted Stock Units which have not become Vested
Stock Units, and all Dividend Equivalents with respect to such Restricted Stock
Units,  shall be forfeited at the time the Participant’s service with the
Company and its Affiliates ceases, regardless of the reason and there shall be
no proration for partial service.

 

VII.                       Notwithstanding anything in this Award to the
contrary, if the Participant has not signed a restrictive covenant agreement in
a form acceptable to the Company by no later than thirty (30) days after the
Grant Date, the Award shall be forfeited.  Furthermore, if the Company
determines that the Participant has violated the restrictive covenant agreement,
any portion of the Award which has not been settled or paid will be forfeited.

 

Schedule 1- Page 2

--------------------------------------------------------------------------------